PER CURIAM.
Appellants, a large group of individual and corporate farmers, appeal from the district court’s dismissal of their suit to force appellees to comply with the Agriculture Credit Act of 1987, 12 U.S.C. §§ 2001 to 2279aa-14 (1988).
In Zajac v. Federal Land Bank, 909 F.2d 1181, 1182-83 (8th Cir.1990) (en banc), this court held the Act does not create a private cause of action. We now reject the appellants’ argument that Zajac is limited to section 2202a of the Act. We see no reason to treat individual sections of the Act differently. Because the appellants’ federal claims were dismissed, the district court also properly dismissed the pendent state-law claims.
Accordingly, we affirm.